Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Smith on 05/05/2022.

The application has been amended as follows: 
Claim 14 is hereby canceled: 
Claim 15 is amended as follows: at line 1, delete “A” and insert -- The method according to Claim 1, further comprising: producing a -- 
Then delete “for producing a coarse ceramic, refractory, shaped, or unshaped product for a working casing or a backing of an industrial furnace, namely of a cement kiln installation, a lime brick shaft or lime rotary kiln, a magnesite kiln, or dolomite kiln, or of a heating kiln or of a kiln for energy production or of a kiln for steel production or of a kiln of the nonferrous metal industry, the batch comprising:” and insert -- from --
At line 7, after “at least one granular material made of” , insert -- the granular material of sintered magnesia -- and delete “sintered magnesia, produced according to the method according to claim 1”. 
Claim 16 is amended as follows: at line 1, insert -- The method according to claim -- and delete “The batch according to”. 
At line 1, after “15”, insert -- wherein the batch comprises -- and delete “comprising”
 At line 4, after “sintered magnesia”, delete “produced according to the method according to claim 1 and” then insert -- the at least one coarse granular material --
At line 6, after made of magnesia, delete “, e.g. the sintered magnesia produced according to the method according to Claim 1” and insert -- the at least one powdered granular material --
At line 8, after “200 μm”, insert -- and, an -- and delete “as well as,”
At line 9, after “dry material mixture”, insert --and-- then after “liquid”, insert --,-- and after “solid”, insert a --,--
Claim 17 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 18 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 19 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 21 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 22 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 23 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 25 is amended as follows: at line 1, insert -- The method according to claim 1, further comprising:-- then delete “A”
At line 2, delete “for a working casing of a cement kiln installation, a lime shaft kiln or a lime rotary kiln, a magnesite or dolomite kiln, or of a heating kiln or of a kiln for energy production or of a kiln for steel production or of a kiln of the nonferrous metal industry, the product comprising:” then insert -- from the granular material of sintered magnesia -- then delete “at least one granular material made of sintered magnesia, produced according to the method according to Claim 1”
Claim 26 is amended as follows: at line 1, insert -- The method according to claim 15 further comprising: forming a-- then delete “A”
At line 2, delete “for a working casing of a cement kiln installation, a lime shaft kiln or lime rotary kiln, a magnesite or dolomite kiln, or of a heating kiln or of a kiln for energy production or of a kiln for steel production or of a kiln of the nonferrous metal industry, wherein the product is produced”
At line 5, after “from”, delete “a” and insert --the--, then after “batch” delete “according to Claim 15”
Claim 27 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 28 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 29 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 30 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 31 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 32 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 33 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 34 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 35 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 36 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 38 is amended as follows: at line 1, delete “A” and insert --The--, then after “method” , delete “for producing a coarse ceramic, refractory, shaped product for a working casing of an industrial furnace, namely of a cement kiln installation, a lime shaft kiln or lime rotary kiln, a magnesite or dolomite kiln, or of a heating kiln or of a kiln for energy production or of a kiln for steel production or of a kiln of the nonferrous metal industry from a batch”
At line 6, after “according to Claim 16,” delete “the method” and insert --further--
Claim 41 is amended as follows: at line 1, insert --The method according to Claim 25 further comprising: forming a-- then delete “A” and after “lining” delete “of” and insert --in--
At line 1, after “a large-volume industrial furnace”, delete “,namely of a cement kiln installation, a lime shaft kiln or lime rotary kiln, a magnesite kiln or dolomite kiln, or of a heating kiln or of a kiln for energy production or of a kiln for steel production or of a kiln of the nonferrous metal industry, wherein the lining comprises” and insert --from the-- then delete “at least one” and after “product”, delete “according to Claim 25”. 
Claim 42 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 43 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 44 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 45 is amended as follows: at line 1 insert --The method according to claim 41, further comprising: forming the lining in-- then delete “A large-volume industrial furnace, namely”
At line 5, after “metal industry”, delete “, wherein the industrial furnace has a lining according to Claim 41”.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I and VI, as set forth in the Office action mailed on 06/25/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/25/2021 is withdrawn.  Claims 15-19, 21-23, 25-36, 38-39, and 41-54, directed to a method for producing a granular material of sintered magnesia, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022 was filed after the mailing date of the non-final rejection on 11/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Examiner notes the amendment filed 03/24/2022 has overcome all outstanding rejections under 112(d) and 112(b). 
Reasons for Allowance
Claims 1-12, 15-19, 21-23, 25-36, 38-39, and 41-54 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a method for producing a granular material of sintered magnesia. The method of claim one specifies produced article is MgO meal with a grain size less than or equal to 200 micrometers, a total porosity of 15-38%, and a grain compression strength of 10 to 30 MPa. 
The closest prior art is considered to be Liever et al. (US20190185378, hereinafter referred to as Liever). As explained by Applicant on the second paragraph of page 17 of the Arguments dated 03/24/2022, the products of Liever are not made exclusively of meal having a grain size of less than or equal to 200 micrometers, such as from 1-4 mm (see Liever at [0089]), 1mm-0.1mm (see Liever at [0090]), from 1 to 3mm (see Liever at [0091]), and 1 mm to 0.1 mm (see Liever at [0092]). Furthermore, as explained by Applicant on the third paragraph of page 17 of the Arguments dated 03/24/2022, the porosity of the bricks produced by Liever is not equivalent to the grain porosity. This difference is illustrated by the two figures on page 18 of Applicant’s Arguments dated 03/24/2022. Namely, the porosity of the product of Liever is not equivalent to the grain porosity as claimed in claim 1 of the instant application. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the method for producing a granular material of sintered magnesia as claimed in independent claim 1.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731